  Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 1 of 16 PageID #:594



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS

MICAELA CRUZ on her own behalf and on
                                  )
behalf of her minor child, A.C., and DONTAY
                                  )
CRUZ, on his own behalf,          )
                                  )
          Plaintiffs,             )
                                  ) 20 CV 00250
          v.                      )
                                  )
CITY OF CHICAGO; CHICAGO POLICE   ) Judge Steven C. Seeger
OFFICERS DAVID SALGADO, XAVIER    )
ELIZONDO, JOSEPH TREACY, ROBERTO )
RAMIREZ, RICHARD MOSTOWSKI,       )
MICHAEL KARCZEWSKI, DANIEL        )
PACELLI, DAVID PARDO, CARLOS      )
NUNEZ, EDWIN UTRERAS, JA MCCLAIN, )
and MJ HERNANDEZ,                 )
                                  )
          Defendants.             )

       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
    Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 2 of 16 PageID #:595



                                         INTRODUCTION

        In January 2018, a group of Chicago Police officers executed a bogus search warrant and

needlessly held a twelve year old girl, A.C., and her sixteen year old brother, Dontay, at gunpoint. As

if that was not enough, the officers also fabricated heroin charges against A.C. and Dontay’s mom,

Micaela Cruz. Almost exactly one year later, another group of Chicago Police officers executed

another bogus search warrant and fabricated more drug charges against Micaela Cruz, an event that

Ms. Cruz alleges was taken in relation for trying to expose the first corrupt search. All charges

resulting from both searches were ultimately dismissed. Plaintiffs Micaela Cruz, A.C. Cruz, and

Dontay Cruz now seek redress for these egregious violations of their rights.

        Plaintiffs’ Complaint describes the alleged wrongdoing in more than enough detail to satisfy

Rule 8’s pleading requirement, and the conduct plainly violated Plaintiffs’ constitutional rights. All

three Plaintiffs allege that these officers undertook this conduct as concerted action intended to

harm Plaintiffs and that such conduct was conducted pursuant to the policies, customs, and

practices of the City of Chicago. Indeed, two of the Defendants in the case—Xavier Elizondo and

David Salgado—were recently convicted and sentenced in federal court based on their pattern of

corrupt acts as police officers. The criminal case against them included evidence of bogus searches

like those inflicted on Plaintiffs.

        The purpose of Section 1983 is to deter and redress violations of constitutional rights by

government officials. Plaintiffs’ allegations that Defendants fabricated evidence, withheld

exculpatory evidence, pointed guns at minor Plaintiffs for no reason, and maliciously prosecuted Ms.

Cruz adequately allege violations of Plaintiffs’ constitutional rights. Indeed, the Defendants do not

dispute that Ms. Cruz has adequately alleged a constitutional violation when she claims that the

Defendants framed her. Rather, they dispute which part of the Constitution gives rise to her claim,

and they dispute whether she has identified with particularity which Defendants committed which
    Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 3 of 16 PageID #:596



alleged wrongful acts. As described below, Plaintiffs are not required to do so at this stage, a rule

that is particularly appropriate in a case involving officers who abused their authority by waking up

minor children at gunpoint without even announcing their office, making it all but impossible for

the Plaintiffs to identify the particular officers with specificity at this stage in the case.

        Although Defendants argue that A.C. and Dontay’s excessive force claim fails as a matter of

law, they do not identify any case law or constitutional principle that would allow them to hold

children at gunpoint for no reason. Nor does any such authority exist. Thus, the excessive force

claim should survive as well. Plaintiffs’ state law claims for conspiracy and intentional infliction of

emotional distress are also well-pled. Accordingly, with the exception of any malicious prosecution

claim with respect to Micaela Cruz’s 2018 arrest, which she is not pursuing, the Court should deny

Defendants’ motion to dismiss.

                                      FACTUAL BACKGROUND

        In January 2018, Defendant Officers David Salgado, Xavier Elizondo, Joseph Treacy,

Roberto Ramirez, Richard Mostowski, Michael Karczewski, Daniel Pacelli, David Pardo, Carlos

Nunez and other Unknown Officers (“2018 Defendant Officers”) obtained and executed a bogus

search warrant for Plaintiffs’ home. Dkt. 1 ¶ 15.

        When the officers burst into the home, Ms. Cruz was not there, but Dontay Cruz (age 16 at

the time) was at home with his three younger siblings, A.C. (age 12), A.J. (age 6) and B.J. (age 4). Id.

¶ 16. Dontay was in bed when the Defendant Officers entered. Id. ¶ 17. The 2018 Defendant

Officers awoke Dontay by shining a flashlight into his eyes and pointing guns at his head. Id. They

did not identify themselves as police officers. Id. ¶ 18. Some of the 2018 Defendant Officers

grabbed Dontay out of his bed and handcuffed him. Id. ¶ 19.

        The 2018 Defendant Officers instructed Dontay to call his mom and tell her to come home

but not to tell her that police officers were in the house. Id. ¶ 20. Mr. Cruz then called his mom in


                                                      2
    Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 4 of 16 PageID #:597



the presence of some of the 2018 Defendant Officers. Id. ¶ 22. The 2018 Defendant Officers

ransacked the apartment, damaging various fixtures and property in the apartment, all while holding

Dontay and 12-year-old A.C. at gunpoint. Id.

        When Ms. Cruz arrived home, the 2018 Defendant Officers falsely claimed they found

heroin in her bedroom. Id. ¶ 25. Based on this fabrication Ms. Cruz was arrested, detained, and

eventually faced criminal charges. Id. ¶¶ 26, 29. The charges for were later dismissed. Id. ¶ 30.

        Shortly after Ms. Cruz’s January 2018 arrest, Defendants Xavier Elizondo and David Salgado

were taken off street duty because of allegations they falsified search warrants. Id. ¶ 42. On May 10,

2018, Defendants Elizondo and Salgado were arrested and charged via federal indictment in the

Northern District of Illinois. Id. ¶ 43. The indictment charged, inter alia, conspiracy to deprive

residents of the right to be free from unreasonable searches pursuant to a warrant knowingly

obtained through false and fabricated information. Id. The indictment also alleged that Defendants

Elizondo and Salgado submitted materially false search warrant applications to fraudulently obtain

warrants so Defendant Officers could seize and steal items from Chicago residents. Id. ¶ 44. On

October 22, 2019, Defendants Elizondo and Salgado were convicted on all counts. Id. ¶ 45.

        In January 2019, Defendant Officers Edwin Utreras, Ja McClain, MJ Hernandez, and other

unknown Officers (“2019 Defendant Officers”) raided Plaintiffs’ home. Id. ¶ 34. Just as with the

earlier search, the 2019 Defendant Officers fabricated a case against Ms. Cruz for illegal drugs she

did not possess. Id. at 36. Again, based on a fabrication, Ms. Cruz was arrested, detained, and

eventually faced criminal charges. Id. ¶¶ 37, 39. The charges for this arrest were dismissed. Id. ¶ 40.

        Plaintiffs allege that the Individual Defendants’ misconduct was undertaken pursuant to the

polices, practices, and customs of the Chicago Police Department, including policies, practices, and

customs of fabricating evidence, using excessive force, arresting individuals without probable cause,




                                                    3
       Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 5 of 16 PageID #:598



covering up the misconduct of other officers, and failing to discipline the officers who committed

this misconduct. Id. ¶¶ 46-90.

         In short, Plaintiffs A.C. and Dontay Cruz suffered excessive force at the hands of Chicago

Police officers and Plaintiff Ms. Cruz was wrongfully arrested, detained, and charged twice. Id. ¶¶ 26,

37. Defendants’ misconduct caused severe damage. Id. ¶¶ 91, 92.

                                          LEGAL STANDARD

         “The purpose of a motion to dismiss is to test the sufficiency of the complaint, not to decide

the merits.” Triad Assocs., Inc. v. Chicago Hous. Auth., 892 F.2d 583, 586 (7th Cir. 1989). At this stage,

“the court must construe all of the plaintiff’s factual allegations as true, and must draw all reasonable

inferences in plaintiff’s favor.” Virnich v. Vorwald, 664 F.3d 206, 212 (7th Cir. 2011). Plaintiffs need

to pass only “two easy-to clear hurdles” to survive Defendants’ motion to dismiss: (1) “the

complaint must describe the claim in sufficient detail to give the defendant fair notice of what the

claim is and the grounds on which it rests,” and (2) “its allegations must plausibly suggest that the

plaintiff has a right to relief, raising that possibility above a ‘speculative level.’” Tamayo v. Blagojevich,

526 F.3d 1074, 1084 (7th Cir. 2008). “Plausibility” does not mean the Court “should decide whose

version to believe, or which version is more likely than not.” Swanson v. Citibank, N.A., 614 F.3d 400,

404 (7th Cir. 2010). Rather, the complaint must merely “give enough details about the subject-matter

of the case to present a story that holds together. In other words, the court will ask itself could these

things have happened, not did they happen.” Id. (emphasis in original).

                                               ARGUMENT

  I.     Plaintiffs’ Complaint provides Defendants with adequate notice of the allegations.

         Courts in the Seventh Circuit recognize that plaintiffs in civil rights cases are not always in a

position to precisely identify which police officer committed which part of each wrongful act when

they file suit. Case law further recognizes that dismissing cases for failure to provide that level of


                                                       4
    Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 6 of 16 PageID #:599



detail would allow officers to act with impunity. Defendants nonetheless seek dismissal on the

ground that allegations levied against “Defendant Officers” amount to what they call impermissible

group pleading. Dkt. 73 at 5-7. The Court should deny this request.

        The Seventh Circuit has explained that “Rule 8(a) is not so rigid that it requires a plaintiff,

without the benefit of discovery, to connect every single instance of misconduct in the complaint to

every single officer […] Rather, the key is to generally name ‘the persons responsible for the

problem.’” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). Along those lines, and contrary to

Defendants’ assertion otherwise, “[t]here is no ‘group pleading’ doctrine, per se, that either permits

or forbids allegations against defendants collectively; ‘group pleading’ does not violate Fed. R. Civ.

P. 8 so long as the complaint provides sufficient detail to put the defendants on notice of the

claims.’” Robles v. City of Chicago, 354 F. Supp. 3d 873, 875 (N.D. Ill. 2019), quoting Lattimore v. Vill. of

Streamwood, No. 17C8683, 2018 WL 2183991, at *4 (N.D. Ill. May11, 2018).

        Here, Plaintiffs’ Complaint puts the Defendants on notice by alleging that the “Defendant

Officers” involved in the 2018 search obtained a bogus search warrant, unlawfully searched

Plaintiffs’ home, and used excessive force during that search, and falsely arrested Ms. Cruz, and that

the “Defendant Officers” involved in the 2019 search committed similar misconduct. Thus,

Plaintiffs allege that the 2018 Defendant Officers violated Plaintiffs’ rights individually and together

as members of a conspiracy in January 2018, and that the 2019 Defendant Officers did the same in

January 2019. This is more than sufficient to satisfy Rule 8. See, e.g., Brooks v. Ross, 578 F.3d 574, 582

(7th Cir. 2019) (where allegations against “Defendants” pertain to each defendant, a complaint has

adequately pled the personal involvement required by Rule 8); see also Robles, 354 F.Supp.3d 873

(denying motion to dismiss case against Defendants Elizondo and Salgado on group pleading

grounds); Starks v. City of Waukegan, 946 F.Supp.2d 780, 787 (N.D. Ill. May 21, 2013) (denying

motion to dismiss complaint which included group pleading for a section 1983 claim).


                                                      5
    Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 7 of 16 PageID #:600



        Robles v. City of Chicago, which also involved Defendants Elizondo and Salgado, is particularly

instructive. In Robles, Raul Robles alleged that a team of officers working under and in conjunction

with Elizondo and Salgado obtained search warrants based on fabricated evidence. 354 F.Supp.3d at

874. Furthermore, Robles alleged the “Defendant Officers” executed an unlawful search of his

home based on the bogus search warrant and robbed him of several valuable personal belongings.

Id. Robles asserted both a Fourth Amendment claim and a conspiracy claim. Id. The Defendants

there, as they do here, moved to dismiss on the grounds that “the complaint relies on ‘group

pleading’ that fails to provide them with notice of what each defendant is alleged to have done to

violate the plaintiff’s rights.” Id. The court rejected Defendants’ position, explaining that:

        Robles alleges unequivocally that “the Defendant-Officers” obtained a bogus
        warrant, unlawfully searched his home, and stole his property, and his response
        brief confirms that the term “Defendant-Officers” encompasses all of the
        individual defendants in this case. Thus, each of the defendant officers is
        alleged to have been a member of a team that collectively conspired to, and
        did, jointly rob Robles by obtaining a search warrant with fabricated evidence
        and seizing cash, firearms, and other valuable property found in the home.
        Each defendant is alleged to have participated personally in the unlawful search
        and in the seizure and theft of Robles’ property.

Id. at 875.

        The Robles court held that the use of ‘Defendant Officers’ in the complaint provided

adequate notice to the Defendants and denied the motion to dismiss. Id. at 877. The court noted

that “a complaint needn’t allege every detail about each individual's participation to plausibly allege

their involvement or to put them on notice of the nature of the claim.” Id. at 876. The court further

explained that “[t]he defendants here are alleged to have operated as a coordinated unit working to

pull off a common objective and the complaint plainly alleges that all of the defendants participated

in the challenged conduct—namely, the unlawful search (and the conspiracy to conduct it).” Id. at




                                                    6
      Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 8 of 16 PageID #:601



876. As described above, that is what Plaintiffs allege here as well, which sufficiently places

Defendants on notice about the claims against them.

          Defendants cite to the Northern District case Carter v. Dolan, No. 08 CV 7464, 2009 U.S.

Dist. LEXIS 53735 (N.D. Ill. June 25, 2009), to support their assertion that pleading against

‘Defendant Officers’ is deficient for purposes of a complaint. As an initial matter, to the extent that

Dolan rejects this type of group pleading, it is out of step with the overwhelming (and more recent)

case law that permits group pleading in the civil rights context when the complaint gives sufficient

notice of the alleged wrongdoing. As the case law recognizes, forbidding this type of pleading in the

civil rights context would simply motivate officers to hide their identities while engaging in

misconduct in a way to further immunize themselves. See e.g., Robles, 354 F.Supp.3d 873 at 877. In

any event, Dolan does not help Defendants because it allowed a complaint to proceed based on

allegations that certain police officers illegally entered an apartment. See id. at *4. 1 Nor is this case

similar to Liera v. City of Chicago, No. 13 CV 9032, 2014 WL 3921359 (N.D. Ill. Aug. 5, 2014), where

plaintiff failed to identify which of the thirty-five officers were at the locations of the alleged

misconduct.

          Contrary to Defendants’ arguments, Rule 8 does not require Plaintiffs to identify which

officers committed which misdeeds at the pleading stage. ‘Such a pleading standard would effectively

allow police officers to violate constitutional rights with abandon as long as they ensured they could

not be individually identified, even if liability for acting in concert (or for aiding and abetting each

other) would otherwise apply.” Robles, 354 F.Supp.3d 873 at 877; see also Horton v. City of Rockford, 18

C 6829, 2019 WL 3573566, at *3 (N.D. Ill. Aug. 6, 2019) (refusing to dismiss civil rights complaint

that alleged what wrongful conduct occurred but did not “specify which Defendant Officer is

responsible for which exact occurrence of misconduct”); Kuri v. City of Chicago, No. 13 C 1653, 2014


1
    The Westlaw cite for the Carter decision is 2009 WL 1809917.
                                                      7
       Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 9 of 16 PageID #:602



WL 114283 at *7 (N.D. Ill. Jan. 10, 2014) (allowing group pleading for a malicious prosecution claim

where “[the] complaint is coherent, and the basis of his claim is easily understood”). Plaintiffs’

complaint provides Defendants with adequate notice of the allegations against them, and the Court

should deny their motion to dismiss on group pleading grounds.

 II.     Plaintiff Micaela Cruz states a valid Fourteenth Amendment Due Process claim.

         Ms. Cruz alleges that she was arrested, detained, and charged based on fabricated evidence

and that exculpatory evidence was withheld from her. Dkt.1 ¶¶ 98-105. Defendants do not contest

that such conduct constitutes a constitutional violation. See Whitlock v. Brueggeman, 682 F.3d 567, 580

(7th Cir. 2012) (“We have consistently held that a police officer who manufactures false evidence

against a criminal defendant violates due process if that evidence is later used to deprive the

defendant of her liberty in some way.”); Domiguez v. Hendley, 545 F.3d 585, 589 (7th Cir. 2008)

(“withholding material exculpatory evidence from the defense and prosecutor… and fabricating

evidence…There was and is no disputing that such conduct violates clearly established

constitutional rights.”); Hurt v. Wise, 880 F.3d 831, 843 (7th Cir. 2018) (allegations of fabrication of

evidence support a Due Process violation if the fabricated evidence is used in support of the

prosecution, even pretrial).

         Defendants’ sole rebuttal to Plaintiffs’ Due Process claims are that the claims really belong

under the rubric of the Fourth Amendment for unlawful pretrial detention. Dkt. 73 at 10. In support

of this assertion Defendants rely on Lewis v. City of Chicago, 914 F.3d 472 (7th Cir. 2019), but

subsequent Supreme Court precedent shows that Lewis is no longer good law. Specifically, the

United States Supreme Court decision in McDonough v. Smith demonstrates Lewis is no longer sound.

McDonough v. Smith, 139 S. Ct. 2149, 2155 (2019).

         In Lewis, the plaintiff alleged that he spent two years in pretrial detention based on police

reports that falsely indicated that he unlawfully possessed a firearm. Lewis, at 474. The charges


                                                     8
   Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 10 of 16 PageID #:603



against him were ultimately dropped and he sued the City of Chicago and six police officers. Id. The

Seventh Circuit held that the Fourth Amendment, rather than the Fourteenth Amendment, governs

claims of allegedly unconstitutional pretrial seizures. Id. at 479 (“the Fourth Amendment, not the

Due Process Clause, is the source of the right in a § 1983 claim for unlawful pretrial detention,

whether before or after the initiation of formal legal process.”). The Seventh Circuit decided Lewis in

January 2019. Later that year, the Supreme Court decided McDonough.

        In McDonough, the Supreme Court considered a case brought by a plaintiff who, like Plaintiff

here, alleged a claim under the Fourteenth Amendment. McDonough, at 2154. The plaintiff in

McDonough, like Plaintiff here, alleged that he was arrested, deprived of his liberty, and prosecuted

based on fabricated evidence. Id. at 2154. And just as Plaintiff Micaela Cruz was not convicted, the

plaintiff in McDonough was ultimately acquitted of the charges. Id. The Supreme Court was tasked

with determining when the pretrial detention claim accrued. Id. at 2154.

        The Supreme Court in McDonough accepted the Second Circuit’s assumption that the pretrial

deprivation of liberty is governed by the Fourteenth Amendment due process clause. Id. at 2155.

The Court also left open the possibility that other constitutional provisions—like the Fourth

Amendment—might provide additional safeguards against fabricated evidence. McDonough, at 2155

n. 2 (“In accepting the Court of Appeals’ treatment of McDonough’s claim as one sounding in

denial of due process, we express no view as to what other constitutional provisions (if any) might

provide safeguards against the creation or use of fabricated evidence enforceable through a 42

U.S.C. §1983 action.”) (emphasis added); see also McDonough, at 2156 n. 3 (declining to define how a

federal malicious prosecution claim under § 1983 might differ from a fabricated evidence claim). The

Court held that when a plaintiff faces allegedly unconstitutional detention pretrial but is not

convicted, a Fourteenth Amendment claim for allegedly illegal pretrial detention begins to run after

the criminal process ends. McDonough, at 2158. In reaching that conclusion, the Supreme Court


                                                   9
   Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 11 of 16 PageID #:604



necessarily accepted the premise that a Fourteenth Amendment claim exists in such a circumstance,

which means that Lewis’ contrary holding is no longer good law. Hutto v. Davis, 454 U.S. 370, 374–

75, (1982) (lower courts must respect the hierarchy of the federal court system and adhere to

Supreme Court precedent).

        Because the law as to this claim has been fluid, another judge in this district recently declined

to dismiss a Fourteenth Amendment due process claim where it shares the same factual predicate as

the Fourth Amendment pretrial detention claim. Culp v. Flores, No. 17 C 252, 2020 WL 1874075, at

*3 (N.D. Ill. Apr. 15, 2020) (because Seventh Circuit case law did not conclusively answer whether

plaintiff had a viable Fourteenth Amendment claim and because discovery on the Fourth and

Fourteenth Amendment claims would be coextensive, the Court declined to dismiss the Fourteenth

Amendment claim on the pleadings). The Court should likewise decline to dismiss Plaintiff’s

Fourteenth Amendment due process claim.

III.    Plaintiffs A.C. and Dontay Cruz adequately allege that the Defendants violated the
        Fourth Amendment by holding them at gunpoint for no reason.

        Plaintiffs’ complaint contains sufficient factual allegations for a claim of excessive force.

Plaintiffs allege that the 2018 Defendant Officers held at least A.C., age 12 at the time, and Dontay

Cruz, age 16 at the time, at gunpoint as they ransacked the apartment. Dkt. 1 ¶¶ 16, 23. Defendants

appear to take an astounding position: that it is constitutional to needlessly hold children at gunpoint

as long as they do so while searching the children’s home, and even if the search was based on a

bogus warrant. Dkt. 73 at 7-8. Fortunately, this is not the law.

        Force is excess, and violates the Constitution, if its use was objectively unreasonable. See

Saucier v. Katz, 533 U.S. 194, 204-205 (2001). Determining whether force is excessive “requires

careful attention to the facts and circumstances of each particular case, including the severity of the

crime at issue, whether the suspect poses an immediate threat to the safety of the officer or others,

and whether he is actively resisting arrest or attempting to evade arrest by flight.” Graham v. Connor,

                                                   10
   Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 12 of 16 PageID #:605



490 U.S. 386, 394 (1989). Put simply, an excessive force inquiry asks “whether the force used to

seize a suspect was excessive in relation to the danger he posed—to the community or to the

arresting officers—if left unattended.” McDonald v. Haskins, 966 F.2d 292, 294 (7th Cir. 1992).

        Here, Defendant Officers held two children at gunpoint in their own home for no good

reason while entering a home, executing a search, trashing a home, and fabricating evidence within a

home that they only accessed via fraudulently obtaining a bogus search warrant. Dkt.1 ¶ 95. Holding

individuals, and particularly children, at gunpoint when they pose no immediate threat, constitutes

excessive force. See Jacobs v. City of Chicago, 215 F.3d 758, 773-74 (7th Cir. 2000) (officers used

excessive force when they were executing a search warrant and pointed loaded weapons for ten

minutes at an unarmed man who had done nothing to evade arrest); see also McDonald v. Haskins, 966

F.2d 292, 294-95 (7th Cir. 1992) (pointing a gun at a nine-year old child during a search and

threatening to shoot was “objectively unreasonable”).

        Ignoring the fact-intensive inquiry required for excessive force cases, Defendants claim that

entering a residence with weapons drawn does not constitute excessive force under the Fourth

Amendment. Dkt. 73 at 8. But while simply entering a home with weapons drawn is not a per se

violation of the Fourth Amendment, it can be where, as here, the force was entirely unjustified and

directed at children. The Court should permit Plaintiffs’ excessive force claims to proceed.

IV.     Plaintiffs state a claim for Intentional Infliction of Emotional Distress.

        To prevail on a claim of IIED, Plaintiffs must show that (1) the defendants’ conduct was

extreme and outrageous; (2) the defendants knew that there was a high probability that their conduct

would cause severe emotional distress; and (3) the conduct in fact caused severe emotional distress.

Swearnigen-El v. Cook Cty. Sheriff’s Dep’t, 602 F.3d 852, 864 (7th Cir. 2010). To meet the “extreme and

outrageous” standard, the challenged conduct “must be so extreme as to go beyond all possible

bounds of decency, and to be regarded as intolerable in a civilized community.” Id.; see also Doe v.


                                                    11
   Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 13 of 16 PageID #:606



Calumet City, 641 N.E.2d 498, 507 (Ill. 1994) (conduct is of an extreme and outrageous character

where “recitation of the facts to an average member of the community would arouse his resentment

against the actor, and lead him to exclaim, ‘Outrageous!”).

        Plaintiffs allege Defendant Officers fabricated evidence to falsely convict Ms. Cruz of a

crime, ransacked Plaintiffs’ home, and pointed guns towards children in their own home. Dkt.1 ¶¶ 2,

23. It is difficult to imagine more extreme or outrageous behavior, and it certainly cannot be

regarded as tolerable in a civilized community. See, e.g., Carroccia v. Anderson, 249 F. Supp. 2d 1016,

1028 (N.D. Ill. 2003) (“If, as alleged, defendants fabricated false or misleading evidence of

Carroccia’s guilt or concealed exculpatory evidence from prosecutors, that behavior is sufficiently

‘outrageous’ to support a claim for intentional infliction of emotional distress.”). Plaintiffs have

stated a valid IIED claim.

 V.     Plaintiffs have adequately alleged their conspiracy claim.

        Defendants argue Plaintiffs “failed to allege the existence of any conspiracy.” Dkt. 73 at12.

Not so. Plaintiffs allege that Defendant Officers used a bogus warrant to invade her home, ransack

her apartment, and falsely arrest her for a narcotics crime she did not commit. Dkt. 1 ¶¶2-3, 28, 38.

Plaintiffs further allege that Defendant Officers Salgado and Elizondo were part of an ongoing

scheme to fraudulently obtain materially false search warrants, including inducing informants to

provide false information and manipulating Cook County judges. Id. ¶¶ 4-5. Plaintiffs have pled that

Defendant Officers came to an agreement to violate her constitutional rights and committed overt

acts in furtherance of that agreement. Id. ¶¶ 122-129.

        “To state a claim for civil conspiracy under Section 1983, a plaintiff must allege facts from

which the Court may reasonably infer there was (1) an express or implied agreement among

defendants to deprive plaintiff of his or her constitutional rights and (2) actual deprivations of those

rights in the form of overt acts in furtherance of the agreement.” Wheeler v. Piazza, 364 F.Supp.3d


                                                    12
   Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 14 of 16 PageID #:607



870, 880 (N.D. Ill. Mar. 5, 2019) (quoting Scherer v. Balkema, 840 F.2d 437, 441 (7th Cir. 1988))

(internal quotation omitted). All a plaintiff need allege is “a plausible account of a conspiracy,”

Geinosky v. City of Chicago, 675 F.3d 743, 749 (7th Cir. 2012). Plaintiffs allege that 2018 Defendants

and 2019 Defendants took steps to obtain bogus warrants—including manipulating purported

informants as well as Cook County judges—and “[i]t is a challenge to imagine a scenario in which”

the Defendants’ alleged illegal actions “would not have been the product of a conspiracy.” Id.

        Defendants offer no support for their motion to dismiss the conspiracy claim beyond

alleging that “plaintiffs do nothing more than offer vague and general allegations that all defendant

officers conspired with one another.” Dkt. 73 at 14. Defendants assert that a plaintiff must allege

facts that show a party knowingly and voluntarily participated in the alleged conspiracy Id. at 13-14.

But a party may be held liable as a conspirator even if they have not “agreed on the details of the

conspiratorial scheme or even know who the other conspirators are,” so long as they have generally

agreed to participate in a conspiracy. See Jones v. City of Chicago, 856 F.2d 985, 992 (7th Cir. 1988).

         For purposes of a motion to dismiss, “all that a complaint alleging a … § 1983 conspiracy

needs to aver is the parties to the alleged conspiracy, the general purpose of the alleged conspiracy,

and the approximate date of the alleged conspiracy.” Caine v. Burge, No. 11 C 8996, 2012 WL

2458640, at *9 (N.D. Ill. June 27, 2012) (abrogated in part on other grounds). See also Heidelberg v.

Manias, 2019 WL 4862069, at *1-4 (C.D. Ill. Mar. 26, 2019) (declining to dismiss conspiracy claim

where plaintiff alleged that defendants violated his constitutional rights and that they agreed to do so

in a conspiracy). Here, Plaintiffs allege Defendant Officers conspired to ransack the Cruz home and

conspired to retaliate against Plaintiff Ms. Cruz for her efforts to expose the corruption of police

officers. Dkt. 1 ¶¶ 124, 140. These allegations are sufficient to state a conspiracy claim.




                                                    13
   Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 15 of 16 PageID #:608



VI.     Plaintiffs agree to the dismissal of Micaela Cruz’s state-law malicious prosecution
        claim to the extent it is based on the 2018 arrest.
        Defendants seek the dismissal of Ms. Cruz’s state-law malicious prosecution claim (Count V)

as untimely to the extent that it is based on her 2018 arrest. Plaintiffs agree to the dismissal of this

part of the claim. Defendants do not, and could not, seek dismissal of the claim on this ground with

respect to her 2019 arrest.

VII.    Plaintiff Micaela Cruz has adequately pled a First Amendment retaliation claim.

        Defendant asks the Court to dismiss Plaintiff’s First Amendment claim on the grounds that

plaintiff, “fails to sufficiently allege that she had engaged in activity protected by the First

Amendment.” Dkt. 73 at 15. Plaintiff alleges her house was ransacked and she was falsely arrested in

retaliation for her complaints against Defendant Officers Elizondo and Salgado. See Dkt. 1 ¶ 41.

        To prevail on a First Amendment retaliation claim, a plaintiff must show that (1) she

engaged in activity protected by the First Amendment; (2) she suffered a deprivation that would

likely deter First Amendment activity in the future; and (3) the First Amendment activity was “at

least a motivating factor” in the Defendants' decision to take the retaliatory action. Woodruff v.

Mason, 542 F.3d 545, 551 (7th Cir.2008) (quoting Massey v. Johnson, 457 F.3d 711, 716 (7th

Cir.2006)).

        Further, to prevail on a retaliation claim the plaintiff need only show that the defendant

intended to interfere with the plaintiff’s first amendment rights and that she suffered some injury as

a result. Dempsey v. Johnson, 69 N.E.3d 236, 246 (App. Court of Ill. Nov. 10, 2016) (citing Arizona

Students Ass’n v. Arizona Bd. of Regents, 824 F.3d 858, 867) (9th Cir. 2016)). “The plaintiff is not

required to demonstrate that her first amendment rights were actually suppressed or inhibited.” Id.

Ms. Cruz has adequately alleged that she engaged in protected activity by trying to expose police

misconduct, and that she faced retaliation in the form of a bogus search and false criminal charges.

The Court should therefore deny Defendants’ motion to dismiss this count as well.

                                                     14
   Case: 1:20-cv-00250 Document #: 87 Filed: 07/31/20 Page 16 of 16 PageID #:609



                                          CONCLUSION

       For the reasons stated above, the Court should deny Defendants’ motions to dismiss on all

counts other than Micaela Cruz’s malicious prosecution claim as it relates to her 2018 arrest.



                                                               Respectfully submitted,

                                                               /s/ Scott Rauscher
                                                               One of Plaintiffs’ Attorneys
Jon Loevy
Arthur Loevy
Scott Rauscher
Joshua Tepfer
Theresa Kleinhaus
Loevy & Loevy
311 North Aberdeen Street, Third Floor
Chicago, Illinois 60607
Phone: (312) 243-5900




                                                  15
